Case 1:21-mj-00566-RMM Document 1-1 +Gase: 1:21-mj-00566

Assigned to: Judge Meriweather, Robin M.

Assign Date: 8/17/2021
Description: ARREST RULE(5)

UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF VIRGINIA

U.S.A. vs. Linctte Jones Docket No. 1:17CR00193
Petition on Supervised Release

COMES NOW BETHANY ERDING, PROBATION OFFICER OF THE COURT, presenting an official
report upon the conduct and attitude of Linette Jones, who was placed on supervision by the Honorable T.S. Ellis.
If, United States District Judge sitting in the Court at Alexandria Virginia, on the Ist day of December, 2017,
who fixed the period of supervision at 3 years, and imposed the general terms and conditions heretofore adopted
by the Court and also imposed special conditions and terms as follows:

 

SEE PAGE 2

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Sce Attuchment(s)

PRAYING THAT THE COURT WILL ORDER that the defendant’s restitution payment of $50.00 per month
or 25 percent of net income, whichever is greater, be suspended until such a time the U.S. Probation Office and
the defendant’s service providers determine the defendant is stable. Upon stabilization, the detendant shall pay
at least $25.00 per month towards her outstanding restitution until paid in full.

| declare under the penalty of perjury that the
foregoing is truc and correct.

Co red and ordered this g day of
20 and ordered filed and made a part’of phe Executed on:

in the above case. Llama Ging Digitally signed by Bethany Erding
Date: 2019.07.03 14:58:57 000"
Bethany Erding

Senior U.S. Probation Officer
703-299-2305

ORDER OF COURT

    
 

~EVhy Place Alexandria, Virginia

United States

TO CLERK'S OFFICE
Case 1:21-mj-O0566-RMM Document 1-1 Filed 08/17/21 Page 2 of 9

Petition on Supervised Release
Page 2
Re: JONES, Linette

OFFENSE: Bank Fraud, in violation of Title 18, U.S.C. § 1344.

SENTENCE: On December 1, 2017, the defendant was sentenced to serve 20 months in the Bureau of Prisons
followed by a 3-year term of supervised release with the following special conditions:

]. ‘Phe defendant shall participate in, and successfully complete, a program approved by the U.S, Probation
Office for substance abusc, which program may include residential treatment and testing to determine
whether the defendant has reverted to the use of drugs or alcohol, with partial costs to be paid by the
defendant, al] as directed by the probation officcr;

2. The defendant shall participate in, and successfully complete, a program approved by the U.S. Probation
Office for mental health treatment. The cost of this program is to be paid by the defendant as directed
by the probation officer;

3. The defendant shall pay restitution in the amount of $47,318.00 jointly and severally with any other
defendants who are ordered to pay restitution for the same losses. If restitution is not paid in full
immediately, the defendant shall pay $50.00 per month or 25 percent of'net income, whichever is greater,
beginning 60 days after release from any period of confinement, or 60 days after sentencing if no
confinement is imposed; and

4, The defendant shall pay a $100 special assessment fee as directed,

ADJUSTMENT TO SUPERVISION; On January 29, 2019, the defendant was released from incarceration and
her term of supervised release commenced. As the defendant was released from custody without a home plan,
a transfer request was submitted to the District of Maryland on February 6, 2019, following the defendant's
request to reside with her mother. The transfer request was subsequently denied as the defendant’s mother
resides in Section 8 housing which prohibits convicted felons.

Effective March 20, 2019, the undersigned assumed responsibility of the defendant's case due to the defendant
needing extra attention to help her stabilize in the community,

As the defendant primarily found temporary housing in Maryland, the defendant cnrolled in mental health
services through Family Foundation Services where she received psychiatric care, including medication
management.

Because of ongoing housing issues, this officer referred Ms. Jones to the City of Alexandria’s shelter system
for eligibility screening. Initially, Ms. Jones was denied program entry given that her prior addresses were
located outside the City of Alexandria. In response, this officer spoke with the program supervisor who agreed
to reconsider Ms. Jones” enrollment given her supervision conditions and concerns for the defendant's mental
heaith,

As directed, Ms. Jones completed an eligibility screening. Before program placement could be considered, Ms.
Jones was directed to obtain a letter from her sister indicating Ms, Jones could not return to her residence, As
Ms. Jones’ sister would not cooperate, this officer contacted the housing program again to explain the
defendant's family situation. Before the City of Alexandria could place Ms. Jones into a shelter, she was placed
in a domestic violence shelter located in Virginia on June 20, 2019,
Case 1:21-mj-O0566-RMM Document 1-1 Filed 08/17/21 Page 3 of 9

Petition op Supervised Release
Page 3
Re: JONES, Linette

Ms. Jones’ entry into a domestic violence shelter will afford her the opportunity to receive services in one
locality, Having services in one location will readily assist Ms. Jones in her various areas of need, including
employment, mental health, substance abuse, and housing.

Due to the defendant's unstable housing situation, she has been unable to secure employment though not for 4
lack of trying. Lack. of stable employment has impacted her ability to remain in compliance with the court-
imposed restitution requirement. Furthermore, given Ms. Jones’ mental health needs outlined in the attached
prescntence investigation report, this officer is requesting her monthly restitution payment be suspended until
such time Ms. Jones is stabilized in the community,

It is important to note the defendant did not request the proposed modification. This officer understands the
request is outside the norm, but it is strongly believed this request is necessary to achieving overall success,
both for the defendant and the victims of the instant offense.

On June 26, 2019, the U.S. Atiomey’s Office (Financial Ligation Unit) advised they had no objection to the
proposed modification, Furthermore, a records check was conducted and revealed ao new charges. The record
check confirmed the defendant is a “protected person” due to a recent domestic incident.

BE/smk
Case 1:21-mj-O0566-RMM Document 1-1 Filed 08/17/21 Page 4 of 9

UNITED STATES DISTRICT COURT

FOR

THE EASTERN DISTRICT OF VIRGINIA

U.S.A. vs. Linette Jones

 

Docket No. 1:17CR00193-001

Addendum to
Petition on Supervised Release
Hearing Scheduled for September 25, 2020

STANDARD CONDITION 7:

USE OF MARIJUANA.

On September 15, 2020, Ms. Jones submitted a utine specimen which yielded positive results for the use
of marijuana. The defendant signed an Admission of Drug Use form, stating she used marijuana on

September 13, 2020.

ORDER OF COURT

Considered and ordered ay fi d day of
4 that the petition

previously/ issued be amended and that this
addendum be ordered filed and made part of the
record in the above ca /]

Y
V7
TS. Ellis, II ]

Senior United States District Judge

      
 
 

 

TO CLERK’S OFFICE

1 declare under penalty of perjury that the

 

 

foregoing is true and correct.

Executed on
Oigitalty signed by Elissa
Martian:

Shese 7. Date: 2020.09.21 16:28:48

04°00

Elissa F. Martins

Senior U.S. Probation Officer

(703) 299-2309

Place Alexandria, Virginia 0

DF-69 (Rev. 02/20)
Case 1:21-mj-O0566-RMM Document 1-1 Filed 08/17/21 Page 5 of 9

UNITED STATES DISTRICT COURT
FOR
THE EASTERN DISTRICT OF VIRGINIA
U.S.A. vs. Linette Jones Docket No. 1:17CR00193-001

Sccond Addendum to
Petition on Supervised Release
Hearing Scheduled for December 4, 2020

STANDARD CONDITION 7: USE OF MARIJUANA.

On October 23, 2020, Ms. Jones submitted a urine specimen which was confirmed positive by GC/MS for
the use of marijuana. Initially, the defendant denied new drug use, however, she subsequently admitted to
using marijuana but could not recall the exact date. It is further noted that Ms. Jones submitted a negative
urine screen on October 7, 2020, therefore proving that the above-noted pasitive result is related to new

drug use.

ORDER OF COURT JW
I declare under penalty of perjury that the

Cansid "9 ordered this day of foregoing is true and correct.
b that the petition
previously issued be amended and that this Executed on

addendum he ordered filed and mgde part of the Dighally signed by Ettssa Marti
ne ns
Elissa F, Martins ore 162011.09 085639 -0500

record in the above case. \\ iV
} ibs Elissa F. Martins
Senior U.S. Probation Officer

(703) 299-2309

 

      

 

 

T.S, Ellis, Of

Senior United States District Judge
Place Alexandria, Virginia 0

TO CLERK'S OFFICE DE-69 (Rev. 02/20)
Case 1:21-mj-O0566-RMM Document 1-1 Filed 08/17/21 Page 6 of 9

UNITED STATES DISTRICT COURT
FOR
TME EASTERN DISTRICT OF VIRGINIA

U.S.A, v9. Linette Jones Docket No. 1:17CR00193-001

Third Addendum ta
Petition on Supervised Release
Hearing Scheduled for December 4, 2020

STANDARD CONDITION 3: USE OF MARLIUANA.

On November 5 and 16, 2020, Ms. Jones submitted urine samples that yielded positive results for use of
marijuana. The sample on November 5, 2020, has been confirmed positive by GC/MS and the latter is
pending confirmation. The undersigned will be requesting an interpretation report to determine if this is
new or residual drug use.

ORDER OF COURT
I declare under penalty of perjury that the
Considgted and ordered this day of foregoing is truc and correct.
*, 2020, that the petition previously
issued be amended and that this addendum be Executed on: November 24, 2020
ordered filed and made part of the record in the
above case. Stiesa 7. Wlartins ee ey eseae 0500

Elissa F. Martins
Senior U.S. Probation Officer

 

 

/ (703) 299-2309
TS. Ellis, IT
Senior United $ District Judge Place: Alexandria, Virginia

TO CLERK’S OFFICE DF-69 (Rev, 02/20)
Case 1:21-mj-O0566-RMM Document 1-1 Filed 08/17/21 Page 7 of 9

UNITED STATES DISTRICT COURT
FOR
THE EASTERN DISTRICT OF VIRGINIA

U.S.A, vs. _Linette Jones Dacket No. 1:17CR00193-901

Fourth Addendum to
Petition on Supervised Release
Hearing Scheduled for December 4, 2020

STANDARD CONDITION 7: THE DEFENDANT SHALL REPORT TO THE PROBATION
OFFICER.

On November 24, 2020, Ms. Jones failed to report for a scheduled appointment with the probation officer.

STANDARD CONDITION 8: THE DEFENDANT SHALL FOLLOW INSTRUCTIONS OF THE
PROBATION OFFICER,

On November 17 and 20, 2020, this officer instructed Ms. Jones to contact the City of Alexandria Department of
Human Services by November 20, 2020, in order to get on the waiting list for the local shelters. To date, the
undersigned has no information that Ms. Jones has complied with this directive.

As noted above, Ms, Jones failed to follow this officer’s instruction to report for an office appointment on
November 24, 2020.

STANDARD CONDITION 16: THE DEFENDANT SHALL NOTIFY THE PROBATION OFFICER
WITHIN 72 HOURS OF BEING ARRESTED OR QUESTIONED
BY A LAW ENFORCEMENT OFFICER.

On November 24, 2020, Ms. Jones was questioned by Prince George’s County Police Department. Officers
responded to a call for a suspicious occupied vehicle. Once on the scene, officers encountered Ms. Jones, wha was
in the driver's seat, and another individual. After police checked the defendant for warrants, she was permitted to
leave the scene and the vehicle was impounded. To date, Ms. Jones has failed to report the above-noted police
contact to the probation office within 72 hours as required.

 
  

 

 

 
 
 

ORDER OF COURT _ I declare under penalty of perjury that the
a ‘ iid day of foregoing is true and correct.
onsi and ordered thj ay 0

Sus Y 22) that the petition Executed on: December 2, 2020
previously issued be amenff{d and that this ,_ Senomrees
addendum be ordered filed/Add made part of the __ 2020.12.02 08:13:14 -05'00"
record in the above pags, for Elissa F. Martins

Senior U.S. Probation Officer
CL (703) 299-2309

T.S. Ellis, I
Senior United States District Judge Place Alexandria, Virginia

TO CLERK'S OFFICE DF-69 (Rev. 02:20)
Case 1:21-mj-O0566-RMM Document 1-1 Filed 08/17/21 Page 8 of 9

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA )
)

v. ) Criminal No. 1:17-CR-193
)
LINETTE JONES )
)

ORDER

The matter came before the Court for a hearing on a petition on supervised release
filed on August 27, 2020 (Dkt. 39) and an addendum filed on September 23, 2020 (Dkt.
44). In the petition and addendum, the probation officer alleges that defendant violated the
conditions of her supervised release by: (i) failing to answer truthfully all inquiries by the
probation officer; and (ii) using marijuana,

On September 25, 2020, an Order issued finding defendant in violation of her terms
and conditions of supervised release in the respects listed in the petition and addendum. A
sanction of 25-days incarceration was imposed but was held in abeyance until a status
conference on December 4, 2020 to see if defendant could maintain her forward progress.
In the interim, second, third, and fourth addendums to the petition were filed alleging: (i)
multiple uses of marijuana; (ii) failure to report to the probation officer; (ili) failure to
follow the probation officer’s instructions; and (iv) failure to notify the probation officer

of contact with law enforcement.
Case 1:21-mj-O0566-RMM Document 1-1 Filed 08/17/21 Page 9 of 9

At the status conference on December 4, 2020, defendant appeared with counsel and
admitted to violating the conditions of her supervised release as alleged by the probation
officer in the second, third, and fourth addendums.

Based on defendant’s admissions and the proffers of counsel and the probation
officer, the Court FINDS by a preponderance of the evidence that defendant violated the
terms and conditions of her supervised release by: (i) multiple uses of marijuana; (ii) failure
to report to the probation officer; (iii) failure to follow the probation officer’s instructions;
and (iv) failure to notify the probation officer of contact with law enforcement. |

Accordingly,

It is hereby ORDERED that defendant’s term of supervised release is hereby
REVOKED.

It is further ORDERED that defendant shall be REMANDED to the custody of the
United States Marshals Service for a period of twenty (20) days! as a sanction for all of
the violations found related to August 2020 petition and the first, second, third, and fourth
addendums. After defendant has served the twenty-day sanction, she shall be subject to a
new one-year term of supervised release, subject to all of the terms and conditions of
supervised release previously imposed.

The Clerk is directed to send a copy of this Order to the Probation Office, to the

United States Marshals Service, and to all counsel of record.

  

Alexandria, Virginia ;
December 4, 2020 SO
T. S. Ellis, Ill SS

United States Djstrict Judge

' Although the Court previously imposed a sanction of twenty-five days, the sanction shall be reduced.to twenty
days to ensure that defendant may spend the Christmas holiday with her family.

2

 
